                                    UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF CALIFORNIA



             YVONNE ROSITA OBLIA,
                                                             ORDER ON APPLICATION
                     Plaintiff,                              TO PROCEED WITHOUT
                                                             PREPAYMENT OF FEES
                        V.                                   (Doc. 4)


      NANCY A. BERRYHILL, acting as
       Commissioner of Social Security,                      CASE NUMBER: 1:18-CV-01280-GSA


                    Defendant.



        Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

        IT IS ORDERED that the application is:

X     GRANTED


         X     IT IS FURTHER ORDERED that the clerk issue summons and the United States marshal serve a
               copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff. All
               costs of service shall be advanced by the United States.

      DENIED, for the following reasons:




IT IS SO ORDERED.

    Dated:     October 2, 2018                            /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
